COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Jack W. Sessums, Jr.

Appellate case number:      01-19-00106-CV

Trial court case number:    PR-0079203

Trial court:                Probate Court of Galveston County

        On February 13, 2019, relator, Jack W. Sessums, Jr., filed a petition for writ of
mandamus and emergency motion to stay, requesting that we stay a hearing scheduled for
February 20, 2019. We grant relator’s emergency motion to stay the February 20, 2019
hearing. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court is
finally decided or the Court otherwise orders the stay lifted. Any party may file a motion
for reconsideration of the stay. See id. 52.10(c).
       Further, the Court requests that the real party in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party, if any, shall be
due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually       Acting for the Court

Date: __February 15, 2019___